PALMER, J.
H.C. (mother) appeals the final order entered by the trial court denying her motion to re-open her children’s dependency case in order to modify the trial court’s previously entered order placing children in permanent guardianship with their paternal grandparents.1 We affirm the trial court’s order because, contrary to the mother’s claim otherwise, it is the parent’s burden of proving that the safety, well-being, and physical, mental, and emotional health of the child(ren) would not be endangered by reunification; the Department of Children and Families has no burden of proof in reunification proceedings.
AFFIRMED.
TORPY, C.J. and LAMBERT, J., concur.

. Jurisdiction is proper pursuant to rule 9.030(b)(1) of the Florida Rules of Appellate Procedure. See also J.M. v. Dep't of Children & Families, 969 So.2d 491, 492 (Fla. 5th DCA 2007).